Order, Family Court, New York County (Jody Adams, J.), entered on or about December 1, 2005, which, to the extent appealed from, terminated respondent mother’s parental rights to the subject child upon a finding of mental illness, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent’s argument that the court erred in terminating her parental rights upon a finding of mental illness where the testifying psychologist was never expressly qualified by the court *423as an expert witness is unpreserved as it is raised for the first time on appeal (see Stevens v Bronx Cross County Med. Group, 256 AD2d 165 [1998]; Kwasny v Feinberg, 157 AD2d 396, 400 [1990]). Were we to review the issue, we would find that the requirements of Social Services Law § 384-b (6) (e) were met since the testifying psychologist, although not formally qualified by the court as an expert, was appointed by the court to conduct an examination of respondent and testify as to her findings, was identified on the record as a senior psychologist at a facility that routinely conducts evaluations of parties in Family Court proceedings, and testified as to respondent’s mental illness without objection.
Clear and convincing evidence supports the court’s finding that respondent, by reason of her mental illness, is unable, at present and for the foreseeable future, to provide proper and adequate care for the subject child, who has special needs (see Social Services Law § 384-b [4] [c]; [6] [a]). The record evidence, including the testimony of the licensed psychologist, established that respondent suffers from chronic mental illness that sometimes requires hospitalization, and she fails to recognize the severity of the illness or comply with treatment (see Matter of Joseph Alfred R., 279 AD2d 308 [2001]; Matter of Shannon Monique W., 245 AD2d 86 [1997], Iv denied 91 NY2d 809 [1998]). Concur—Lippman, EJ., Mazzarelli, Gonzalez, Sweeny and McGuire, JJ.